Territory of Michigan, to wit—
The United States to the Marshall of the territory of Michigan Greeting: You are hereby Commanded that you caused to be levied of the goods & chattels, lands & tenements, with this territory, of Charles Curry, late of Detroit, Merchant, as well a certain debt of two thousand dollars and one cent which the United States of [Amer]ica in our Supreme Court, before our judges, at Detroit, recovered against him, and also seventeen dollars thirty seven & half cents which were awarded to the Said United States in our Said court for their costs and charges, which they had by occasion of detaining of the Said debt; and have you that money before our judges at Detroit on the third monday in of September next, to render to the Said United States for their debt, costs & charges aforesaid, Whereof the Said Charles is convicted; and have there this Writ. Witness Augustus B. Woodward, chief Judge of our Said Court the Second day of november one thousand eight hundred Seven. Peter Audrain clerk
*122In Obedience to the annexed Writ, I have seized and taken, One Two Story house and Lot, the place of residence of Charles Curry. One other Lot, on which is the Store on the corner of the main street and the street leading to the river. Also one house and Lot, formerly owned by Dr Joseph Wilkinson, as the property of Charles Curry and James Abbott. Also I have seized One Mare, one Cart, Three Beds, one Doz: chairs, a looking glasses, a bedstead.—Which remain on hand, as the sale has been delayed, by order of the Collector of the customs of the City of Detroit. WM Scott Marshal.
Detroit 3 June
AD 1809
Reuben Attwater recp* to James Abbott and Charles Curry, for $688. to wit.
378 of James Abbott and 310 of Charles Curry
1809
[Case 53, Paper 2]
Detroit 24th July 1809
Received of James Abbott and Charles Curry by the hands of Peter Au-drain Esqr the sum of Six hundred and Eighty eight dollars, towit, Three hundred and seventy eight dollars of James Abbott and three hundred and ten dollars of Charles Curry, in part payment of a Judgment the United States obtained against them, in the Supreme Court of the Territory of Michigan, on the first day of October 1807, as sureties for Doctor Joseph Wilkinson late collector.
$688.00 Signed duplicate receipts
Reuben Attwater
Collector Port
of Detroit

[In the handwriting of William McDowell Scott]


[In the handwriting of Peter Audrain]